DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 17-20, 22, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lissek et al. (US Pub. 20120330653) in view of Kuriyama (JP 2009-188641).
Regarding claim 17,  Lissek discloses a device (see fig. 6) comprising: 
a base associated with a mobile computing device (see fig. 6, item 20; paragraphs 50-51); 
three or more microphones mounted on said base (see fig. 6, items No 1-No 7); 
wherein said microphones are mounted in a configuration with a first microphone mounted in a position that is not co-linear with a second microphone and a third microphone (see fig. 6, items No 1, No 5, and No 6); and 
a fourth microphone (see fig. 6, items 24 and 25).
Lissek fails to explicitly disclose a fourth microphone mounted in a location that is not co-planar with said first microphone, said second microphone and said third microphone.
However, Lissek discloses an alternative embodiments for mounting the first, second, third and fourth microphones, such as a "U-shaped" configuration (see paragraph 77) while Kuriyama discloses a microphone array comprising a first (see fig.1, item 11G), second (see fig.1, item 11H), third (see fig.1, item 11M) and fourth microphone (see fig.1, item 11A) (see paragraph 15), wherein the array may be configured in a "U-shaped" configuration (see fig.1) by freely turnable connecting portions of the array (see paragraphs 13-14), such that the fourth microphone may be mounted in a location that is not co-planar with said first microphone, said second microphone and said third microphone (see fig.6; housing 2 occupies a different plane than housings 3, 4A and 4B).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make the "U-shaped" configuration of microphone arrays of Lissek, freely turnable, as performed by the "U-shaped" microphone array configuration of Kuriyama. The motivation for doing so would have been to provide a highly versatile sound collecting device with the mechanical capability of changing a directivity of microphone array.
Regarding claim 18, Lissek in view of Kuriyama discloses the device according to claim 17, as discussed above, further comprising: a beam-forming unit responsive to said microphones; and a beam steering unit responsive to said microphones (see fig. 8; paragraphs 59 and 81). 
Regarding claim 19, Lissek in view of Kuriyama discloses the device according to claim 17, as discussed above, wherein said base is an outer housing of said mobile computing device (see paragraph 51). 
Regarding claim 20, Lissek in view of Kuriyama discloses the device according to claim 17, as discussed above, wherein said base is a protective case configured to receive a mobile computing device (see paragraph 51). 
Regarding claim 22, Lissek in view of Kuriyama discloses the device according to claim 20, as discussed above, further comprising a detachable module mating with a housing of said protective case and wherein said microphones are mounted in said detachable module (see fig. 6, item 23; paragraph 57). 
Regarding claim 24, Lissek in view of Kuriyama discloses the device according to claim 17, as discussed above, wherein said fourth microphone is mounted on a boom  (see fig. 6, item 23). 
Regarding claim 25, Lissek in view of Kuriyama discloses the device according to claim 24, as discussed above, wherein said boom is pivot mounted on said base (see paragraph 56). 
Regarding claim 27, Lissek in view of Kuriyama discloses the device according to claim 24, as discussed above, further comprising three or more legs pivot mounted on said base (see paragraph 77).

5.	Claim 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lissek et al. (US Pub. 20120330653) in view of Kuriyama (JP 2009-188641) and further in view of Harms et al (US Pub. 20140233181).
Regarding claim 21, Lissek in view of Kuriyama discloses the device according to claim 20, as discussed above.
Lissek in view of Kuriyama fails to disclose further comprising an auxiliary power supply mounted in said protective case. 
However, Harms discloses an auxiliary power supply (see fig. 3, item 58; paragraph 73 and abstract; “auxiliary power source”) mounted in a protective case (see fig. 3, item 10; paragraph 65).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to mount an auxiliary power source in the protective case of Lissek and Kuriyama as performed by Harms. The motivation for doing so would have been to provide additional power to the mobile computing device for periods of extended use.
Regarding claim 23, Lissek in view of Kuriyama discloses the device according to claim 22, as discussed above.
Lissek in view of Kuriyama fails to disclose further comprising an auxiliary power supply mounted in said detachable module. 
However, Harms discloses an auxiliary power supply (see fig. 3, item 58; paragraph 73 and abstract; “auxiliary power source”) mounted in said detachable module (see fig. 3, item 10; paragraph 65).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to mount an auxiliary power source in the detachable module of Lissek and Kuriyama as performed by Harms. The motivation for doing so would have been to provide additional power to the mobile computing device for periods of extended use.

6.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lissek et al. (US Pub. 20120330653) in view of Kuriyama (JP 2009-188641) and further in view of Isvan (US Pat. 7349547).
Regarding claim 26, Lissek in view of Kuriyama discloses the device according to claim 25, as discussed above.
Lissek in view of Kuriyama fails to disclose wherein said boom is a telescoping boom. 
However, Isvan discloses a microphone (see fig. 5, item 22) mounted on a telescoping boom (see fig. 7, item 54; col.9 In.23-44).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to mount a telescoping boom to a microphone of Lissek and Kuriyama as performed by Isvan. The motivation for doing so would have been to allow a user to move the acoustic sensing point closer to or further from an audio source such as a user's mouth.

7.	Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lissek et al. (US Pub. 20120330653) in view of Kuriyama (JP 2009-188641) and further in view of Terpstra (US Pub. 20150350768).
Regarding claim 28, Lissek in view of Kuriyama discloses the device according to claim 27, as discussed above. 
Lissek in view of Kuriyama fails to disclose further comprising resilient material mounted on said legs. 
However, Terpstra discloses the use of a resilient material (see fig. 1, item 15) mounted to a microphone array (see fig. 1, item 3 and 4) for dampening vibrations (see paragraphs 23 and 35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to use a resilient material on the legs of Lissek and Kuriyama to dampen vibrations as performed by Terpstra. The motivation for doing so would have been to prevent miscellaneous sound vibrations that could be transmitted along the base and become captured by the microphones.
Regarding claim 29, Lissek in view of Kuriyama discloses the device according to claim 28, as discussed above. 
Lissek in view of Kuriyama fails to disclose wherein said resilient material is vibration damping. 
However, Terpstra discloses wherein said resilient material (see fig. 1, item 15) is vibration damping (see paragraphs 23 and 35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to use a resilient material on the legs of Lissek and Kuriyama to dampen vibrations as performed by Terpstra. The motivation for doing so would have been to prevent miscellaneous sound vibrations that could be transmitted along the base and become captured by the microphones.

Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. 
In general applicant argues that the prior arts, Lissek in view of Kuriyama fails to disclose the limitation “a fourth microphone mounted in a location that is not co-planar with said first microphone, said second microphone and said third microphone” of independent claim 17.  However, examiner would like to reiterate the obviousness rejection, as discussed above.
Applicant argues (Remarks, page 5, 2nd paragraph) that there is no disclosure or suggestion of a “u-shaped” configuration in either of Lissek or Kuriyama having any non-coplanar microphones.  However, examiner was merely showing that Lissek discloses an alternate embodiment of microphone arrays that have three sections which is disclosed in paragraph 77, as discussed above.  Examiner was referring to this alternate embodiment in order to show that, like the prior art reference, Kuriyama, which disclose microphone arrays that have three sections, Lissek could also have three sections of microphone arrays.  Hence, it is the prior art reference, Kuriyama, which was used to teach “a fourth microphone mounted in a location that is not co-planar with said first microphone, said second microphone and said third microphone,” as discussed above.
Applicant also argues (Remarks, pages 6-7) that Kuriyama’s microphone array configuration, as shown in Fig. 6, does not contain all microphone arrays (that some are microphone arrays and others are speaker arrays) and that even if they were, that the microphones are coplanar or essentially coplanar.  However, examiner had pointed to fig. 6 to show a configuration which shows “a fourth microphone mounted in a location that is not co-planar with said first microphone, said second microphone and said third microphone” to read on the claimed limitation, which was absent from the primary reference.  The disclosure of the secondary reference, Kuriyama clearly states that all elements can operate as microphone arrays or loudspeaker arrays (paragraph 15), and to the examiner, it is clear from fig. 6 that the microphones are not co-planar since one array (item 2) faces forward and the other arrays (3, 4A, and 4B) face upwards.
Further, applicant is reminded that the specifications are not the measure of invention.  Therefore, limitations contained therein cannot be read into the claims for the purpose of avoiding the prior art.  In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).  Examiner would like to note that independent claim 17, as claimed, simply limits a device with structures without any utility; therefore, the prior art references used in the rejection doesn’t necessarily require any reasons for the configuration and the claimed limitations could be interpreted as a design.  
Finally, examiner would like to propose to the applicant, an amendment to the independent claim 17, that adds some utility (reasons for the configuration as disclosed in the specification), in order to overcome the prior art references.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL KIM/Primary Examiner, Art Unit 2654